 LABORERSLOCAL 22 (AGC OF MASSACHUSETTS)Laborers'InternationalUnion of North America,AFL-CIO, Local22 andAssociatedGeneral.Contractors ofMassachusetts,Inc. and PeriniCorporationandUnited Brotherhood off Carpen-ters and Joiners of America,AFL-CIO, Local218. Case 1-CD-759-110 April 1987DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSThe charge in this Section 10(k) proceeding wasfiled on 30 October 1985 by Perini Corporation(Perini) and the Associated General Contractors ofMassachusetts, Inc. (AGC)..The charge alleges thatthe Respondent, Laborers Local 22, violated Sec-tion 8(b)(4)(D) of the National Labor Relations Actby engaging in proscribed activity with an objectof forcing -Perini and its subcontractor AnastasiBrothers Corporation (Anastasi)to assigncertainwork to employees it represents rather than to em-ployees' represented by Carpenters Local 218. Thehearing was held 10 March 1986 before HearingOfficer Robert A. Pulcini.`'The, National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe AGCis an association which represents em-ployers engaged in the building construction indus-try. Perini is a memberof the AGC.Perini, a Mas-sachusetts corporation with its principal place ofbusiness in Framingham,Massachusetts, is a gener-al contractor in the building;construction industry.AnnuallyPerini receives goodsvalued in excess of$50,000 directly_ from points located outside theState of Massachusetts.Anastasi, a Pennsylvaniacorporation with its principal place of business inMarshfield,Massachusetts, is a masonry contractor,in the building construction industry.It annuallyreceives goods valued in excess of $50,000 directlyfrom points located outside the State of Massachu-setts.The parties stipulated,and we find,that Periniand Anastasi are engaged in commerce within themeaning of Section 2(6) and(7) of theAct and thatiThe parties stipulated that the transcript developed inLaborers Local223 1Anastasi Bros Corp.),272 NLRB 860 (1984), should be mcorporatedinto the present proceeding.605LaborersLocal22 and CarpentersLocal 218 arelabor organizations within the meaning of Section2(5) of the Act.II.THE DISPUTEA. Background -and Facts of DisputeAt all pertinenttimes,Perini, as a member of theAGC, and Carpenters Local 218 were parties to acollective-bargainingagreementwhich designatedcertainwork, including the erecting and disman-tlingof all scaffolding for all trades, as beingwithin the jurisdiction of the Carpenters. Theagreementalso required that Perini would not sub-contract any work encompassed in the agreementto a subcontractor who was not a party to a collec-tive-bargainingagreementwith the Carpenters.Perini, as the general contractor for the con-struction of the Charlestown Condominium ProjectinCharlestown,Massachusetts, subcontracted theproject'smasonry work to Anastasi. The subcon-tracted work included the erecting and dismantlingof pipe scaffolding. Anastasia, who does not employcarpenters, is not a party to a collective-bargainingagreement with the Carpenters. It is, however, sig-natory to the AGC's contract with the Laborers,which describes the erecting and removal of allscaffoldsas beingwithin the jurisdiction of the La-borers,Prior to thecommencementof the scaffoldingwork on this project in June 1985,2 Walter Chip-man, a Carpenters Local 218 official, met at thejobsitewithPerini'ssuperintendent,O'Rourke.Chipman told O'Rourke that the scaffolding workbelonged to the carpenters and that if Perini as-signed it to Anastasi, the Carpenters would pursuethe matter as a subcontracting violation and wouldnot let carpenters work on the scaffold. Thereafter,Local 218's business agent,Green, requested that ameetingbe set up at the jobsite to discuss the sub-contracting of the work to Anastasii. The meetingtook place around 3 July. In attendance were Chip-man, Green, Perini's director of personnel) Gross,Project'ManagerDavidKibler,andCharlesSchumb of the AGC. At that meeting, Local, 218representatives asserted that the scaffolding workbelonged to the carpenters and that in theirestima-tion the subcontracting of it to' Anastasi was a vio-lation of the subcontracting clause. Chipman andGreen added that they would do what they had todo to protect their work. As noted, the scaffoldingwork commenced in June and it was erected anddismantled by Anastasi employees. As of the dateof the hearing, the work was nearly completed.2Hereafter,all dates refer to 1985.283 NLRB No. 90 606DECISIONSOF THE NATIONAL LABOR RELATIONS. BOARDNotwithstandingChipman's earlier remarks, thecarpentersdid not refuse to work off the scaffold-ing. In the meantime,however, around mid-July,Local 218 filed a grievanceagainstPerini concern-ing its subcontracting of the scaffolding work. InOctober, Gross learned that an arbitrator had ruledthat Blount Brothers Corporation had breached itscontract with another local of the Carpenters bysubcontracting scaffolding work to a subcontratorwho did not have anagreementwith the Carpen-ters.Uponlearningthis,Gross became concernedbecauseLocal 218'spendinggrievanceagainstPerini involveda similardispute.Gross then con-tacted Lou Mandarin, the business agent for La-borersLocal 22, to discuss the impact of theBlount arbitration award on the Charlestownproject.Gross asked Mandarin to attenda meetingwith Gross and a representative of the Carpentersto see if an ,accommodation, such as a compositecrew or an adjusted workassignment,could beworked out. Mandarin said that he would notattend,a meetingand that it was his Union's workand, if Perini wished to change the assignment, hewould not supply any laborers at all to the project.Gross testified that if the laborers were pulled fromthe job it would,in essence,be shut down. There-after, Perini did not ask Anastasi to use carpenterson the scaffolding work and no laborers were with-drawn from the jobsite.On 30 October and 15 November, respectively,PeriniandAGC filed a charge and amendedcharge alleging that' Laborers Local 22 violatedSection 8(bx4)(D). They filed a similar charge 30October alleging that Carpenters Local 218 hadalso violated Section 8(b)(4)(D). This latter charge,however, was subsequently withdrawn.B.Work in DisputeThe disputed work involves the erecting and dis-mantling of ,pipe scaffolding at the CharlestownCondominium Project in Charlestown,Massachu-setts.C. Contentionsof thePartiesPerini and AGC contend that the disputed workwas properly assigned to employees represented bythe Laborers based on the Laborers'collective-bar-gaining agreements with both Perini and Anastasi,company practice,area practice,economy and effi-ciency of operation,skills, and safety.They furthercontend that a broad award is warranted coveringthe geographic area encompassed by the BostonDistrictCouncil of Carpenters'agreementwithAGC.Carpenters Local 218 contends that no jurisdic-tional dispute exists.It argues that it is not claimingthe disputed work but, is merely pursuing a griev-ance seeking a declaration by an arbitrator that thesubcontracting clause of its agreement with Perinihas been violated. -Local 218 contends that thisconduct is not tantamount to a demand for thework because Local 218 has not sought any back-pay remedy or money damages for breach of thecollective-bargaining agreement.At the hearing, Laborers Local 22 took the posi-tion that there is a viable jurisdictional dispute overthe assignment of the work and that Local 218's at-tempted disclaimer at the hearing was ineffective.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe- that Section 8(b)(4)(D) _ has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.In October, Laborers Local 22 threatened not tosupply any laborers to the project if the disputedwork were reassigned to employees represented byLocal 218. Further, the parties have stipulated that-there exists no agreed-on method for the resolutionof this dispute.- We therefore find,reasonable causeto believe that a violation of Section 8(bX4)(D) hasoccurred and that there exists no agreed-on methodof voluntary adjustment of the dispute 'within, themeaning of Section 10(k) of the Act. Accordingly,we fmd that the dispute is properly before theBoard for determination.3E. Merits of the DisputeSection 10(k) requires the Board to make aaf-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers=IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has-held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).aAs noted, in May, Carpenters Local 218 threatened to refuse topermit carpentersto work on the scaffolding, at the Charlestown Condo-minium Projectfor the purpose of forcingPerini to assignthe disputedwork to employees represented by Carpenters. Carpenters, in July, laterthreatenedto do what they had to do to protect' their claim to the work.Carpenters Local 218 now indicates thatithas disclaimedthe work andcontends that therefore no jurisdictionaldispute exists.We find that Car-pentersLocal 218's attempted' disclaimerof the work is not an effectiverenunciationwhich resolves the jurisdictional dispute.We note thatLocal 218's attempteddisclaimerwas first asserted at the hearing whenthe disputed work was almost completedSee,e.g.,'Laborers Local 910(Brockway Glass Co.),226 NLRB 142, 143 (1976). LABORERS LOCAL 22 (AGC ' OF MASSACHUSETTS)The following factors are relevant in making thedetermination of this dispute.1.Certificationand collective-bargainingagreementsThere is no evidence that the Board has certifiedeither Carpenters Local 218 or Laborers Local 22as the collective-bargainingrepresentative for anyof the employees involved herein. As noted, theLaborers, through the AGC, has an agreementwith Anastasi which describes, at Appendix A, the"Erection, planking and removal of all scaffolds forlathers,plasterers, bricklayers,masons and otherconstruction trades crafts. Building, planking or in-stallation and removal ofall staging,swinging andhanging scaffolds,includingmaintenance thereof"as being within the jurisdiction of the Laborers.The Carpenters does not have an agreement withAnastasi. Although Carpenters does have an' agree-mentwiththegeneralcontractor,Perini, thatagreement is not germaneto the instant work dis-pute.That is so because it is Anastasi, not Perini,that is the employer for the purposes of decidingthe work dispute. In this regard,it iswell settledthat it is the company that ultimately controls andmakes the jobassignmentthat is deemed to be theemployer.Laborers Local 223 (Anastasi Bros. Corp.),supra,272 NLRB at 862-863. In the present case, itisAnastasi who assigned the disputed work, and itisAnastasi that is the properlydesignatedemployerfor the purpose of determining the award of thedisputed work. Accordingly, because the Laborershave anagreementwith Anastasi whichindicatesthat the scaffolding work is under the jurisdictionof the Laborers, while the Carpenters have noagreement with Anastasi, we find that this factorfavors an award of the disputed work to the em-ployees represented by Laborers Local 22.2.Company preference and past practiceAnastasi hasassignedthe disputed work to em-ployees represented by Laborers Local 22 and issatisfied with their performance. In addition, Anas-tasi has had a past practice of assigning scaffoldingwork on other projects to employees representedby Laborers. Anastasi does not employ carpentersand always employs laborers to perform scaffold-ing work. Accordingly, we find that these factorsfavor an award of the disputed work to the em-ployees represented by Laborers Local 22.3: Relative skillsAnastasi'sfield superintendent,Michael Sneel,testified that the laborers skillfully and safely erectthe scaffolding and that he is satisfied with their ex-pertise. Sneel also testified that, in his experience,607carpenters are irisc fficiently'skilled and experiencedto assist the hoisting crews in unloading and dis-mantling the scaffolding.Accordingly, on thisrecord, we find that this factor. favors an award ofthe disputed work to the employees represented byLaborers Local 22.4.Economy and efficiency of operationsThe laborers perform a variety of duties at thejobsite in addition to their duties in erecting anddismantlingthe scaffolding. If Anastasi were direct-ed to assignthe disputed work to carpenters, Anas-tasiwould not be able to lay off any laborers andthe laborers would have periods of idle time result-ing from their not having the responsibility for thescaffolding.Accordingly, we find that this factorfavors an award of the work in dispute to employ-ees represented by Laborers Local 22.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by LaborersLocal 22 are entitled to perform the work in dis-pute.We reach this conclusion relying on the col-lective-bargaining agreement between Anastasi andthe Laborers; company preference and past prac-tice; relative skills; and economy and efficiency ofoperations.Inmakingthis determination,we areawarding the work to employees represented byLaborers Local 22, not to that Union oritsmem-bers.Scope of AwardPerini and the AGC request that the Board issuea broad award covering the entire geographic areaencompassed by the Boston District Council ofCarpenters'agreementwith the AGC. Perini andthe AGC argue that this is necessary to avoid therecurrence of similar work disputes between theCarpenters and' the Laborers which entail workstoppages and threatened, work stoppages. Periniand the AGC point out that the Board has previ-ously considered two virtually identical disputesand determined that the work in dispute there beawarded to employees represented by the Labor-ers.4 They further argue that the constituent localsof the Boston District Council of Carpenters havecontinued to claim the work through the use of al-legedly unlawfulmeans andthatLaborers' localunions within the geographic area of the BostonDistrictCouncil of Carpenters are also intent onthreatening or engaging in work stoppages oversimilardisputed work.4 Laborers Local 22-3 (TurnerConstructionCa), 277NLRB 99 (1985);Laborers Local 223 (Anastasi Bros),supra. 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe conclude that the issuance of a broad awardwould be inappropriate and we shall limit our de-termination to the particular controversy thatprompted the instant proceeding. In this regard, wenote that there are two prerequisites for a broad,areawide award. First, there must be evidence thatthe disputed work has been a continuous source ofcontroversy in the relevant geographic area and,thatsimilardisputes may recur. Second, there mustbe evidence demonstrating that thecharged partyhas aproclivity to engage in unlawful conduct inorder to obtain work similar to the work in dis-pute.IronWorkers Local 433, (Crescent Corp.), 277NLRB .670 (1985);ElectricalWorkers IBEW Local104 (Standard Sign),248 NLRB 1144 (1980). In thepresent case, Laborers Local 22, not CarpentersLocal 218, is the charged party. Finally, we notethat inAnastasi Bros.,supra, there wasno allega-tion of unlawful conduct by Laborers Local 22. InTurner ConstructionCo., supra, Laborers- Local 22was not a party and was not alleged to have en-gaged in unlawful conduct in connection with thatdispute. Since there is no showing- of a proclivityof the charged party to engage in unlawful conductto obtain work similar to the disputed work, wefind insufficient grounds to issue a broad award,and we limit our determination accordingly.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute:Employees of Anastasi Brothers Corporation,represented by Laborers' International Union ofNorth America, AFL-CIO, Local 22 are entitledto perform the erecting and dismantling of pipescaffoldingattheCharlestownCondominiumProject in Charlestown, Massachusetts.